Case 2:21-cv-00678-JS-AYS Document 66-9 Filed 05/27/21 Page 1 of 9 PageID #: 1134




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


  In re HAIN CELESTIAL HEAVY                       Case No.: 2:21-CV-0678-JS-AYS
  METALS BABY FOOD LITIGATION

  This Document Relates To:
  ALL ACTIONS


                    DECLARATION OF JONATHAN SHUB
        IN SUPPORT OF MOTION TO APPOINT INTERIM LEAD COUNSEL,
      INTERIM LIAISON COUNSEL, AND INTERIM EXECUTIVE COMMITTEE

        JONATHAN SHUB, duly sworn hereby declares under the penalties of perjury as

 follows:

        1.      I am a Partner in the firm Shub Law Firm LLC (“Shub Law”) and make this

 Declaration in support of Plaintiffs’ Motion for Appointment of Interim Class Counsel pursuant

 to Fed. R. Civ. Proc. 23(g).

        2.      I am one of the counsel in Mays v. Hain Celestial Group,Inc., No. 1:21-cv-00805-

 JS-AYS which was consolidated by the Court with the other actions filed in this district against

 Hain. The Order of Consolidation was entered on May 13, 2021.

        3.      The within motion seeks, inter alia, to appoint me as a member of the Steering

 Committee in the Consolidated Action.

 A.     Background Information About Myself and My Firm.

        4.      Shub Law is a nationally recognized law firm specializing in consumer class

 action litigation. The firm’s Partners have more than 40 years of class experience and have

 successfully litigated numerous class action matters before courts throughout the country.

        5.       Before founding Shub Law in 2020, I was a shareholder of Kohn, Swift & Graf,

 P.C. (“KSG”), a Philadelphia-based national law firm. KSG’s practice focuses on complex and
Case 2:21-cv-00678-JS-AYS Document 66-9 Filed 05/27/21 Page 2 of 9 PageID #: 1135




 class action litigation involving antitrust, consumer, employment, financial, securities, human

 rights and environmental matters. The Firm, founded by Harold E. Kohn in 1969, pioneered the

 prosecution of the most complex form of litigation—the class action. In the 1960s, Harold Kohn

 served as a member of the Committee of Lead Counsel for plaintiffs in the Electric Equipment

 Antitrust Litigation. Mr. Kohn was lead trial counsel and won a $29 million verdict in the first

 case tried in that litigation. Following that, he participated (upon invitation) in the drafting of the

 federal statute on multi-district litigation and the original Manual for Complex Litigation and its

 revisions. The firm has served as counsel in numerous substantial antitrust cases. In the 1990s,

 Judge Milton Shadur (N.D. Illinois) appointed the firm as sole class counsel in a nationally

 publicized price fixing case (In re Amino Acid Lysine Antitrust Litigation). The appointment

 followed a competitive bidding process established to select competent counsel from among 50

 vying law firms. After the case settled for over $50 million, Judge Shadur praised the firm’s

 “extraordinarily professional handling of the case.” (The underlying criminal conspiracy that led

 to this case formed the basis for a movie, The Informant, starring Matt Damon.).

         6.     Over the course of my 30-year career, I have managed more than 100 class

 actions, over a diverse range of subject matters, including representing classes of individuals and

 businesses in a vast array of matters involving unlawful conduct. I have gained notable attention

 in the area of defective consumer electronics and computer hardware as a result of many

 leadership positions in federal and state cases against companies such as Hewlett-Packard,

 Maytag, IBM and Palm. I also have vast experience in mass tort class actions such as Vioxx,

 light tobacco litigation, and in consumer class actions such as energy deregulation. I am currently

 heavily involved in litigation on behalf of businesses that were denied insurance coverage

 involving COVID-19.




                                                    2
Case 2:21-cv-00678-JS-AYS Document 66-9 Filed 05/27/21 Page 3 of 9 PageID #: 1136




        7.        I personally have been appointed to numerous leadership positions in state and

 federal class action over the last three decades. A representative sample includes: Aarons v.

 BMW of North America, LLC, No. 11-cv-7667-PSG-CWx (C.D. Cal.); Bell v. Gateway, No.

 031168/2018 (Rockland Cnty. Ct. 2018) (Co-Lead Counsel for consumer case against energy

 companies); Dickerson v. York International Corporation, No. 15-cv-1105 (M.D. Pa.); Glenz, et

 al. v. Sharp Electronics Corp., No. 2:08-cv-03652-FSHMAS (D.N.J.) (nationwide settlement

 class involving defective projector bulbs; final approval granted 2011); In re: Allergan Biocell

 Textured Breast Implant Products Liability Litigation, MDL No. 2921 (D.N.J.) (member of the

 Plaintiffs’ Executive Committee; case pending); In re: AZEK Building Products Inc. Marketing

 and Sales Practices Litigation, MDL No. 2506 (D.N.J.) (Co-Lead Counsel in MDL; nationwide

 settlement for purchases of defective decking); In re Hydroxycut Marketing and Sales Practices

 Litigation, No. 09-cv-1088-BTM-KSC (S.D. Cal.); Silvis v. Ambit Energy L.P., No. 14-cv-5005

 (E.D. Pa.) (lead class counsel); Taha v. Bucks County, No. 12-cv-6867 (E.D. Pa.) (Co-Lead Trial

 Counsel for 68,000 member Class); and Tennille v. Western Union Company, No. 09-cv-938-

 JLK (consolidated with No. 10-cv-765-JLK) (D. Col.) (Member of Executive Committee;

 nationwide $42,000,000 common fund settlement).

        8.        My class action leadership experience also includes:

                      Served as lead counsel in New York against KIWI Energy LLC for
                       deceptive advertising of residential energy practices.
                      Served as co-lead counsel in Illinois against Direct Energy for deceptive
                       advertising of residential energy practices.
                      Served as co-lead counsel in Pennsylvania against PG&E for deceptive
                       advertising of residential energy practices.
                      Served as co-lead counsel in settled national litigation against CPG
                       International for deceptive advertising in connections with deceptive
                       advertising of AZEK-branded decking products.
                      Served as executive committee counsel in settled national litigation against
                       Western Union for deceptive practices in connection with money transfers.




                                                  3
Case 2:21-cv-00678-JS-AYS Document 66-9 Filed 05/27/21 Page 4 of 9 PageID #: 1137




                      Served as co-lead counsel in litigation against Facebook for deceptive
                       advertising practices.
                      Served as co-lead counsel in a national class action against Palm involving
                       defective smart phones.
                      Served as co-lead counsel in a national class action against Nissan for
                       defective tires on its 350Z model.
                      Served as co-lead counsel in a national class action against Hewlett Packard
                       claiming defects in certain printer models.
                      Served as co-lead counsel in litigation against Vonage for consumer fraud.
                      Served as co-lead counsel in litigation against Maytag, where he was
                       instrumental in negotiating a $42.5 million nationwide settlement for a class
                       of more than 200,000 Maytag customers.
                      Served as co-lead counsel in a nationwide class settlement against IBM that
                       affected more than 3 million hard drive purchasers.
        9.        I also served as Co-Lead Trial Counsel representing 68,000 individuals whose

 statutory rights were violated by the public dissemination of their criminal record history

 information. I was part of the litigation team that prevailed in a jury trial and achieved an

 unprecedented settlement for Pennsylvania inmates who were booked or otherwise detained at the

 Bucks County Correctional Facility (BCCF) between 1938 and June 18, 2013. The case, Taha v.

 Bucks County, No. 12-cv-6867 (E.D. Pa.), is believed to be the first class action case in the United

 States to proceed to trial on the impact of digital criminal stigma and a government’s statutory

 obligation to protect its citizenry against such stigma. A copy of the firm resume of Shub Law is

 annexed hereto as Exhibit A.

        10.       Over the years, I have worked closely and collaboratively on many cases with all

 of the firms seeking appointment in this case and will continue to do so in this matter as well.

        I declare pursuant to 28 U.S.C. §1746 that the foregoing is true and correct.

 Dated: May 26, 2021
        Haddonfield, NJ
                                                /s/ Jonathan Shub
                                               _________________________
                                               Jonathan Shub
                                               SHUB LAW FIRM LLC




                                                  4
Case 2:21-cv-00678-JS-AYS Document 66-9 Filed 05/27/21 Page 5 of 9 PageID #: 1138




                    EXHIBIT 1
Case 2:21-cv-00678-JS-AYS Document 66-9 Filed 05/27/21 Page 6 of 9 PageID #: 1139




                                    SHUB LAW FIRM LLC
                              134 KINGS HIGHWAY, SECOND FLOOR
                                    HADDONFIELD, NJ 08033

                                         (856) 772-7200
                                      SHUBLAWYERS.COM
                                   INFO@SHUBLAWYERS.COM
                                  JSHUB@SHUBLAWYERS.COM
                                KLAUKAI IS@SHUBLAWYERS.COM


                                   Jonathan Shub is the founder of Shub Law Firm LLC. Mr.
                                   Shub graduated from American University (Washington,
                                   D.C.), B.A., in 1983 and Delaware Law School of Widener
                                   University (now Widener University Delaware School of
                                   Law), cum laude, in 1988. While enrolled in Delaware Law
                                   School of Widener University, he served as the Law Review
                                   Articles Editor. Jon was a Wolcott Fellow Law Clerk to the
                                   Hon. Joseph T. Walsh, Delaware Supreme Court in 1988. He
                                   is a member of the American Association of Justice (past
                                   chairman of class action litigation section), the American Bar
                                   Association and the Consumer Attorneys of California. Jon
                                   was named a Pennsylvania SuperLawyer from 2005 -2009 and
                                   2011-2019. Jon is also an active member of his local
 synagogue and an avid political fundraiser.


 his vast experience and successes representing classes of individuals and businesses in a vast
 array of matters involving unlawful conduct. Jon has gained notable attention in the area of
 defective consumer electronics and computer hardware as a result of many leadership positions
 in federal and state cases against companies such as Hewlett-Packard, Maytag, IBM and Palm. In

 becoming renowned for orchestrating suits that have simultaneously benefited consumers and
 exposed buggy har
 light tobacco litigation, and in consumer class actions such as energy deregulation. He is
 currently heavily involved in litigation on behalf of businesses that were denied insurance
 coverage involving COVID-19.
Case 2:21-cv-00678-JS-AYS Document 66-9 Filed 05/27/21 Page 7 of 9 PageID #: 1140




 Jon launched his career in the Washington office of Fried, Frank, Harris, Shriver & Jacobson,
 where he worked on complex commercial matters including corporate investigations and
 securities litigation. He then moved into a practice of consumer protection and advocacy. Prior to
 joining Kohn, Swift & Graf, P.C., Jonathan was the resident partner in the Philadelphia office of
 Seeger Weiss LLP. He is a frequent lecturer on cutting edge class action issues, and is a past
 chairman of the Class Action Litigation Group of the American Association for Justice. Jon
 regularly appears in state and federal courts nationwide, and in many high profile consumer
                                                                                    liability for the
 entire class as well as the overall trial strategy for the cases. Most recently, Jon was co-lead and
 co-trial counsel in a case against municipality for violation of a state privacy law. The trial
 resulted in a jury award of approximately $68,000,000 to the Class.



 Serves as lead counsel in New York against KIWI Energy LLC for deceptive advertising of
 residential energy practices.
 Served as co-lead counsel in Illinois against Direct Energy for deceptive advertising of
 residential energy practices.
 Served as co-lead counsel in Pennsylvania against PG&E for deceptive advertising of residential
 energy practices.
 Served as co-lead counsel in settled national litigation against CPG International for deceptive
 advertising in connections with deceptive advertising of AZEK-branded decking products.
 Served as executive committee counsel in settled national litigation against Western Union for
 deceptive practices in connection with money transfers.
 Served as co-lead counsel in litigation against Facebook for deceptive advertising practices.
 Served as co-lead counsel in a national class action against Palm involving defective smart
 phones.
 Served as co-lead counsel in a national class action against Nissan for defective tires on its 350Z
 model.
 Served as co-lead counsel in a national class action against Hewlett Packard claiming defects in
 certain printer models.
 Served as co-lead counsel in litigation against Vonage for consumer fraud.
 Served as co-lead counsel in litigation against Maytag, where he was instrumental in negotiating
 a $42.5 million nationwide settlement for a class of more than 200,000 Maytag customers.
 Served as co-lead counsel in a nationwide class settlement against IBM that affected more than 3
 million hard drive purchasers.

 Publications and Presentations:

 Moderator, Class Actions, Annual Meetings of American Association of Justice, 2015, 2016
                                                                             June, 2016

 Illinois, June, 2010
                                                                                             rneys
 of California 46th Annual Convention, November, 2007
 Frequent speaker, American Association for Justice (formerly ATLA)

                                         579 (1998)
Case 2:21-cv-00678-JS-AYS Document 66-9 Filed 05/27/21 Page 8 of 9 PageID #: 1141




                      Rights Plans? Do They Render Shareholders Defenseless Against Their

 Co-
 Co-                One-
 Journal (October 8, 1990).




                              Kevin Laukaitis is a Philadelphia native who practices in the areas of
                              consumer rights litigation and other complex class action litigation.
                              Mr. Laukaitis is a graduate of Drexel University, where he received a

                              at Temple University Beasley School of Law in its part-time evening
                              program. During law school, Kevin worked full-time as a paralegal
                              and law clerk where he gained practical experience in consumer rights
                              litigation, including complex class actions. Kevin is a member of
                              American Association for Justice and Philadelphia Trial Lawyers
                              Association, Member

                                                    has been focused on class action consumer
                            litigation involving overcharging of deregulated energy companies,
 defective products, mislabeling and consumer fraud, and other areas of complex litigation.

 Mr. Laukaitis has played a prominent role in cases against deregulated energy companies that
 have engaged in deceptive practices by overcharging consumers on their energy bills. Mr.

 who were overcharged by these energy companies.


 PROMINENT JUDGMENTS AND SETTLEMENTS:

 Sobiech v. U.S. Gas & Electric, Inc., Case No. 2:14-cv-04464, United States District Court for
 the Eastern District of Pennsylvania (worked on the team who obtained $1.25 million for a class
 of Pennsylvania resident customers of Pennsylvania Gas & Electric)

 Amy Silvis v. Ambit Northeast LLC, Case No. 2:14-cv-05005-ER, United States District Court
 for the Eastern District of Pennsylvania (worked on the team who obtained $9.3 million for a
 class of Pennsylvania resident customers of Ambit Energy)

 Basile v. Stream Energy Pennsylvania, LLC, et al., Case No.1:15-cv-01518-YK, United States
 District Court for the Middle District of Pennsylvania (worked on the team who obtained $13.5
 million for a class of Pennsylvania resident customers of Stream Energy)

 Lori Sanborn, et al. v. Viridian Energy Inc., et al., Case No. 3:14-cv-01731-SRU, United States
 District Court for the District of Connecticut (worked on the team who obtained $18.5 million
 for a nationwide class of customers of Viridian Energy).
Case 2:21-cv-00678-JS-AYS Document 66-9 Filed 05/27/21 Page 9 of 9 PageID #: 1142




 Hamlen v. Gateway Energy Services Corporation, Case No. 7:16-cv-03526-VB-JCM, United
 States District Court for the Southern District of New York (appointed class counsel and worked
 on the team who obtained $9.25 million for a class of New York, New Jersey, Pennsylvania,
 Maryland, Virginia, Kentucky, and Ohio resident customers of Gateway Energy).

 Austin v. Kiwi Energy Services LLC, Case No. 515350/2017, New York State Supreme Court,
 Kings County (appointed lead counsel and worked on the team who obtained over $1 million for
 a class of customers of Kiwi Energy)

 Mr. Laukaitis is also involved in pending class action litigation against several other deregulated
 energy companies, representing customers throughout the nation, including:

 Verde Energy, Sperian Energy, Just Energy, Gateway Energy, Palmco Energy, Greenlight
 Energy, and Agway Energy.

 Mr. Laukaitis was also part of the team of attorneys who worked on Taha v. County of Bucks,
 No. 12-06867, United States District Court for the Eastern District of Pennsylvania, a seminal
 case which resulted in a jury verdict for a certified class of nearly 68,000 people. The jury
 awarded each member of the class $1,000 in punitive damages.

 ADMISSIONS
 Pennsylvania
 United States District Court for the Eastern District of Pennsylvania
 United States District Court for the Northern District of Illinois
 United States District Court for the Eastern District of Michigan
